Citation Nr: 9925473	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-14 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for polycythemia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1946 to 
December 1955, and from January 1956 to June 1979.

This appeal arises from a June 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for polycythemia.


FINDINGS OF FACT

There is no competent evidence of a nexus between current 
polycythemia and service, including herbicide exposure in 
service.


CONCLUSION OF LAW

The claim for service connection for polycythemia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Under the provisions of 38 C.F.R. § 3.307(a)(6) (1998), the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6) (1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, malignant 
ganglioneuroma

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

If a veteran had service in Vietnam during the Vietnam era 
and develops a disease enumerated in 38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999); or 38 C.F.R. § 3.309(e) (1999), it is 
presumed that he was exposed to Agent Orange or other 
herbicide agents while in Vietnam.  In such a case, no 
evidence is necessary to satisfy the direct incurrence or 
nexus prongs of the Caluza test for a well-grounded claim.  
McCartt v. West, 12 Vet. App. 164, 168 (1999). 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997).  However, 
competent evidence of service incurrence and nexus between 
current disability and herbicide exposure is required.  
McCartt v. West.

The veteran has asserted that polycythemia should be 
recognized as a presumptive disease under the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  He points out 
that leukemia is listed as a presumptive disease.  He asserts 
that polycythemia is akin to leukemia and essentially 
maintains that it is irrational to recognize leukemia but not 
polycythemia.  Regardless of the merits of this argument, the 
Board does not have authority to amend the applicable laws 
and regulations, and must apply pertinent laws and 
regulations as they have been promulgated by the appropriate 
authorities.  See 38 U.S.C.A. § 511, 512, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 19.4 (1999).  

Polycythemia is not among the diseases enumerated in 38 
U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  Accordingly service 
connection cannot be granted on a presumptive basis, and 
competent evidence is required in support of each of the 
Caluza elements.

In the instant case there is competent evidence of current 
polycythemia in the form of private treatment records dated 
from February to October 1996 and VA outpatient treatment 
records dated from December 1996 to December 1997.  These 
records show that as early as February 1996, the veteran was 
assessed as having polycythemia, and that he continued to 
receive treatment for that condition thereafter.  

At his hearing before the undersigned in July 1999, the 
veteran testified that he served in Vietnam with the Army 
Corps of Engineers and that his duties involved "spraying 
Agent Orange all over the place."  A DD-214, report of 
separation from active duty, completed for the veteran's 
separation from service in June 1979, shows that his 
secondary specialty was as a general engineering supervisor.  
Presuming that the veteran is competent to report that he was 
involved in the use of Agent Orange, and considering that his 
duties were consistent with such exposure, the Board 
concludes that the veteran has provided competent evidence of 
inservice exposure to Agent Orange.  Thus he has arguably 
satisfied the requirement for evidence of incurrence of a 
disease or injury in service.  cf McCartt v. West.

The absent element in the veteran's claim is any competent 
evidence of a nexus between the current polycythemia and 
service, including exposure to Agent Orange in service.  The 
veteran is not claiming that his disability was directly 
incurred in service, and the record contains no competent 
evidence in support of service connection as being directly 
incurred in service.  There is no competent evidence of 
polycythemia during service or after service until 1996, many 
years after service.  The veteran concedes that he did not 
receive treatment for polycythemia until that year.  The 
veteran asserts that his polycythemia may be related to the 
Agent Orange exposure in service.  As a lay person he is not 
competent to offer an opinion as to what is essentially a 
question of medical causation.  Grottveit v. Brown, at 93.  
He has testified that no medical professional has ever 
attributed his polycythemia to Agent Orange exposure.  
Indeed, he has reported that his doctors have been unable to 
specify the cause of the polycythemia.  

In the absence of competent evidence of a nexus between the 
current polycythemia and service, including exposure to 
herbicidal agents, the claim is not well grounded, and must 
be denied.


ORDER

Service connection for polycythemia is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

